Order entered September 19, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01728-CV

                              FP ASSET GROUP, LP, Appellant

                                                V.

             PROVIDENCE BANK D/B/A PREMIER BANK TEXAS, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-13700

                                            ORDER
       We GRANT appellant’s September 16, 2013 motion for an extension of time to file a

reply brief. Appellant shall file its reply brief on or before September 23, 2013.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE